PER CURIAM.
Affirmed. See Major v. State, 814 So.2d 424, 428, 431 (Fla.2002)(eoncluding that neither the trial court nor counsel has a duty to advise a defendant that the defendant’s plea in a pending case may have sentence enhancing consequences on a sentence imposed for a crime committed in the future); Wood v. State, 750 So.2d 592 (Fla.1999)(providing that all defendants previously adjudicated would have two years from the date the opinion was issued (May 27, 1999) within which to file Florida Rule of Criminal Procedure 3.850 motions raising claims traditionally cognizable under coram nobis).